Citation Nr: 1628954	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to September 13, 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The Veteran served on active duty from February 2001 to February 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated February 2013, the RO granted a TDIU rating effective September 13, 2011.  When this case was before the Board in April 2014, it was remanded to ensure due process.  


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevented him from engaging in substantially gainful employment consistent with his level of education and occupational experience, as of June 16, 2011.


CONCLUSION OF LAW

The criteria for TDIU have been met effective June 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by correspondence in August 2011 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA and private medical records have been obtained.  The Veteran was afforded a VA examination to assess the severity of his service-connected disabilities.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that the Veteran was seen in August 2010.  It was noted he presented with moderate depression symptoms due to a recent physical altercation with his spouse.  He stated he had feelings of guilt.  On mental status evaluation, the Veteran was alert and oriented times four.  His grooming was appropriate.  His mood was mildly depressed, and his affect was congruent with his mood.  He denied perceptual disturbances.  His thought processes were normal, with no unusual thought content.  His insight and judgment were good.  He denied suicidal or homicidal ideation.  In December 2010, he reported increased depressive symptoms.  He was unshaven and reported a decrease in sleep.  He was living with his parents.  A mental status evaluation was similar to the August 2010 evaluation, except that his mood was moderately depressed and his affect was flat, dysthymic and congruent with mood.  The Global Assessment of Functioning score was 55.

The Veteran was seen by a VA social worker in January 2011.  It was indicated he had been notified by a divorce court that he would lose visitation for his son since his wife had reported he was being treated for a mood disorder.  The findings were the same as the previous month.  He was seen the same day by a physician and reported difficulty sleeping with occasional nightmares.  He said he gets depressed less often lately and pushed himself to do his schoolwork.  He was a full-time online student and was passing all his courses.  It was reported that he was taking classes online to avoid crowds.  On mental status evaluation, the Veteran was well-groomed.  He seemed subdued.  He had good eye contact.  His affect was mostly depressed or serious.  He seemed oriented.  The assessments were posttraumatic stress disorder (PTSD) and major depression.  The Global Assessment of Functioning score was 50. 

The Veteran was admitted to a private hospital on June 16, 2011.  He had been sent for evaluation by a VA psychiatrist where he disclosed suicidal ideation following his divorce and stress son the job after his boss told him he needed to "get with it."  He then had thoughts of overdosing on pills, but he returned to work for the next two days.  His suicidal ideation returned during a session with his therapist.  During the hospitalization adjustments were made to his medication due to his ongoing depression.  On hospital discharge, the Veteran was globally oriented with good eye contact and hygiene.  Speech was fluent and spontaneous, normal in tone and volume.  Mood was euthymic.  Affect was full range and normal in intensity.  There were no overt thought process alterations or delusional beliefs.  No suicidal or homicidal ideation was noted.  Anxiety was mild and memory was intact.  The diagnoses were depressive disorder, not otherwise specified and PTSD.  The Global Assessment of Functioning score was 60.

In July 2011, the Veteran reported he had been fired from his job that month due to his psychiatric disability.  

On VA general medical examination on September 13, 2011, the diagnoses were chronic tendinopathy of the left shoulder and chronic lumbosacral strain.  The examiner stated the Veteran would be unable to perform employment tasks requiring any lifting or reaching overhead with the left upper extremity, and that due to his low back disability, he would be unable to complete employment tasks requiring repetitive bending or lifting and intermittently more than brief walking.  

A VA psychiatric examination was conducted on September 13, 2011.  It was reported the Veteran had worked from February to July 2011 as an electronics technician.  He stated he was fired for missing too many days of work because of depression.  It was noted he also had work experience as a machinist assistant.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities).

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has established service connection for PTSD, evaluated as 50 percent disabling from April 2010, and 100 percent from January 15, 2013; left shoulder tendonitis, evaluated as 10 percent disabling from February 2007 and 30 percent from September 13, 2011; tinnitus, evaluated as 10 percent disabling; lumbosacral strain, evaluated as noncompensable from February 2007 and 10 percent disabling from July 15, 2011, and bilateral hearing loss, evaluated as noncompensable.  The combined schedular rating was 60 percent from April 2010 and 70 percent from September 13, 2011.  

The analysis proceeds to assessing whether the Veteran's service-connected disabilities precluded his participation in substantially gainful employment consistent with his education and work experience prior to September 13, 2011.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Board finds that the severity of the Veteran's service-connected disabilities prevented him from working from June 16, 2011, the date he was admitted to a private hospital with suicidal ideation.  The findings demonstrated a decline in functioning that rendered him unemployable.  As noted above, he was subsequently fired from his job in July 2011, apparently because he missed work as a result of depression.  

There is no basis in the record, however, for a finding that the Veteran was unable to work prior to June 16, 2011.  VA outpatient treatment records from August 2010 to January 2011 show that he did not have suicidal or homicidal ideation and the Global Assessment of Functioning scores ranged from 50 to 55.  The Board notes that he was taking classes online so that he could avoid interacting with people, and this suggests some decline in his functioning.  However, he successfully passed his courses, and was able to obtain a job in February 2011.  The records and clinical findings show that the Veteran was functional until the private hospitalization on June 16, 2011.  

Accordingly, the preponderance of the evidence demonstrates that the Veteran was precluded from securing and following substantially gainful employment due to his service-connected disabilities as of June 16, 2011.  


ORDER

A TDIU rating is granted, effective June 16, 2011.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


